Citation Nr: 0022387	
Decision Date: 08/24/00    Archive Date: 08/25/00

DOCKET NO.  98-03 111A 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the veteran's claim for entitlement to service 
connection for the residuals of a kidney injury.

2.  Whether new and material evidence has been submitted to 
reopen the veteran's claim for entitlement to service 
connection for hypertension.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel



INTRODUCTION

The veteran had active duty from October 1956 to October 
1960.  

The record indicates that the veteran's original claims for 
entitlement to service connection for the residuals of a 
kidney injury and for entitlement to service connection for 
hypertension were denied by the Department of Veterans 
Affairs (VA), regional office (RO) in Waco, Texas, in a 
rating decision dated in July 1981.  This current matter 
comes before the Board of Veterans' Appeals (Board) on appeal 
from June 1997 and December 1997 rating decisions of the RO, 
which determined that new and material evidence had not been 
submitted to reopen the claims seeking entitlement to service 
connection hypertension and residuals of a kidney injury.  


REMAND

In this case, the Board notes that the record does not 
contain a copy of the letter of notification of the July 1981 
rating decision.  A veteran has one year from notification of 
a decision by the agency of original jurisdiction to file a 
notice of disagreement with the decision, and the decision 
becomes final if an appeal is not perfected within 60 days 
from the date the RO mails the statement of the case, or 
within the remainder of the one-year period from the date of 
mailing of the notification of the determination being 
appealed, whichever period ends later.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 20.302, 20.1103.  These regulations are 
essentially substantively unchanged from 1981 to the present.  

However, in Best v. Brown, 10 Vet. App. 322 (1997), the 
United States Court of Appeals for Veterans Claims (Court), 
citing 38 U.S.C.A. § 5104(a) (West 1991) and 38 C.F.R. 
§ 3.104(a) (1996), held that in order for a VA decision to 
become final, written notification to the veteran is 
required.  In that case, as there was no evidence in the 
record to show that the RO ever notified the appellant of an 
August 1981 decision, the Court found that the decision was 
not final.  See Best v. Brown, 10 Vet. App. 322, 325 (1997).  
Therefore, in the present case, unless it can be documented 
that the veteran was notified of the July 1981 rating 
decision which denied his claims seeking entitlement to 
service connection for residuals of a kidney injury and 
hypertension, that decision is not final, and the claims 
remain open to be considered on a de novo basis.  

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The RO should seek to determine 
whether or not the veteran was provided 
with notice of the July 1981 rating 
decision, including his appellate rights.  
The RO should fully document whether or 
not notice was provided, and this 
documentation, including a copy of the 
notice, should be placed within the 
claims folder.  If it cannot be 
determined that the veteran was provided 
with notice of the July 1981 rating 
decision and his appellate rights, 
documentation of this finding should also 
be placed within the claims folder. 

2.  If the RO documents that the veteran 
was not provided with notice of the July 
1981 rating decision and his right to 
appeal, then he and his representative 
should be notified that the July 1981 
rating decision is not final, and that 
the claims remain open.  He should also 
be provided with an opportunity to submit 
additional evidence in support of his 
claims.  The RO should then consider the 
veteran's claims for entitlement to 
service connection for the residuals of a 
kidney injury and for entitlement to 
service connection for hypertension on a 
de novo basis.  The veteran and 
representative should be furnished a 
supplemental statement of the case 
regarding any additional evidence and the 
decision reached.  They should also be 
given the opportunity to respond thereto.

3.  If the RO documents that the veteran 
was provided with notice of the July 1981 
rating decision and his appellate rights, 
then the appeal should be returned to the 
Board for further review. 


The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran need take no action unless otherwise 
notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


